ANDERSON, J.
The school taught bv the relator is located within the territory described in the act of 1884-85, page 454, making the same a separate school district.
Section 19 of the act of 1903, page 294, says: “The. provision of this'Act shall not- apply to any county heretofore districted by law and which has a special levy from the county for the support of the public schools or to school districts heretofore established by la/io."
Since the district in which the school in cpiestion is located was established before the passage of the last mentioned act, it has no application to said district and the county board of education had no* authority to select the relator as a teacher for that school, or to enter into a binding contract in reference to a school in said district. The relator has not made out. a case that would entitle him to the relief sought.
The judgment of the court below is affirmed.
McClellan, C. J., Tyson and Simpson, JJ., concur-